Citation Nr: 0533366	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  04-33 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  He was awarded the American Theater Ribbon, 
Asiatic Pacific Theater Ribbon and European African Middle 
Eastern Theater Ribbon with three bronze battle stars.  See 
DD 214.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an August 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected. 


FINDING OF FACT

There is no etiological relationship between the veteran's 
bilateral sensorineural hearing loss and active duty.


CONCLUSION OF LAW

The criteria for service connection for bilateral 
sensorineural hearing loss have not been met. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Generally, service 
connection requires: (1) existence of a current disability; 
(2) existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred therein.  See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates incurrence in service.  38 C.F.R. § 3.303(d) 
(2005).  In general, this evidence must be medical; that is, 
in the form of a report of a doctor or other medical 
professional, who, by virtue of appropriate training, 
knowledge, or experience, is qualified to opine as to a 
diagnosis or etiology (medical causation).  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay evidence is 
not competent to prove a matter requiring medical expertise).  
Thus, while the Board acknowledges the veteran's belief that 
his active duty and current bilateral sensorineural hearing 
loss are directly related, in light of Espiritu, the Board 
requires medical evidence of causation.

There also are special regulations on whether sensorineural 
hearing loss is a disability for the purposes of service 
connection.  Hearing loss is a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
(controlled speech discrimination test) are less than 94 
percent.  38 C.F.R. § 3.385 (2005).

The veteran, who was part of an Army Signal Corps detachment 
assigned to the Navy communication ship U.S.S. Catoctin, 
reports that he worked both regular shifts and radio watch as 
a hi-speed radio operator during amphibious invasions.  See 
December 2002 Statement in Support of Claim; September 2004 
VA Form 9.  He further reports wearing earphones tightly on 
his ears for many hours at a time while trying to copy and 
send messages through loud crashes of static, battle noises, 
and frequent equipment problems.  See id.  The veteran 
indicates that he felt a gradual loss of hearing upon leaving 
the service and contends that the many hours spent at the 
radio position caused his current hearing problem.  See 
September 2004 VA Form 9.  He also states that he was 
minimally exposed to occupational noise as an electrician.  
Id.  

After the veteran filed his claim for VA benefits in 2002, 
the RO made an effort to obtain his service medical records.  
A response indicated that the veteran's records were fire-
related (i.e., that they may have been destroyed in the fire 
at the National Personnel Records Center (NPRC) in 1973), 
that no service medical records existed, but that an 
available Surgeon General's Office extract would be mailed.  

The Board notes that the veteran has not reported a specific 
incident in service attributable to his current hearing loss, 
but instead has generally reported that his military 
occupation as a radio operator, and the conditions in which 
he served, contributed to his hearing problems.  The veteran 
does specify that he worked during amphibious invasions and 
was responsible for sending radio messages amidst loud 
crashes of static and battle noises.  See September 2004 VA 
Form 9.  At this juncture, notwithstanding the fact that the 
veteran's service medical records are unavailable, the Board 
presumes that the in-service noise exposure did occur, 
particularly given that the circumstances and conditions of 
his service occupation indicates that he likely was exposed 
to such noise.  See 38 U.S.C.A. § 1154(b) (West 2002).  This 
provision does not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  The reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

Even so, the Board requires evidence of a current disorder 
related to the in-service noise exposure complained of and 
medical evidence of a link between active duty and a current 
disorder.  Evidence of record indicates that the veteran 
currently suffers from bilateral sensorineural hearing loss.  
On the authorized audiological evaluation in June 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
35
45
LEFT
20
20
50
70
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  

The totality of the evidence, however, does not indicate that 
a link exists between active duty and the veteran's current 
disorder.  During a June 2003 VA compensation and pension 
(C&P) audio exam, the veteran reported hearing loss during 
the past few years.  He described working as a radio operator 
and hearing loud static periodically through his earphones.  
The veteran also reported exposure to occupational noise as 
an electrician working in construction.  He denied tinnitus, 
otalgia, otorrhea, otitis, otologic physical trauma and 
otologic surgery.  The VA examiner reviewed the claims folder 
and conducted diagnostic and clinical tests.  The examiner 
noted that rollover was negative (88% left and right at 
90dBHL) and tympanograms were within normal limits.  The 
examiner could not obtain a seal for acoustic reflexes, but 
found that air and bone conduction thresholds agreed.  No 
middle ear pathology was suspected and the veteran was 
diagnosed with bilateral sensorineural hearing loss.  The VA 
examiner opined that a medical evaluation is not likely to 
lead to treatment that will improve hearing.  The examiner 
further opined that the relatively minimal military noise 
exposure, the late onset of hearing loss, the degree of loss 
in the right ear, and the asymmetry do not support military 
noise exposure as a cause of the veteran's hearing loss.  
This evidence is the sole evidence of record specific to the 
issue of a nexus between active duty and current hearing loss 
problems, and it is unfavorable to the claim.  With the 
preponderance of the evidence against the claim, the benefit-
of-reasonable doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted. VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

VA fulfilled its duty to notify in the following manner. As 
for the first, second, and third elements, the November 2002 
letter, sent before the issuance of the rating decision from 
which this appeal arises, advised the veteran of what the 
evidence must show to establish entitlement to service 
connected compensation benefits; that the RO would assist him 
by obtaining VA medical records and providing a C&P 
examination, if needed; that further assistance - obtaining 
other pertinent medical or non-medical evidence - would be 
provided if the veteran provided sufficient information about 
these records to enable it to do so; and that the veteran 
ultimately bears the responsibility for substantiating his 
claim.

As for the fourth element, the Board acknowledges that the 
November 2002 letter did not explicitly and literally ask the 
veteran to send any evidence in his possession pertinent to 
the claim.  This failure is technical, and did not result in 
prejudice to him.  First, the letter did ask him to inform VA 
about any additional evidence for which he wanted RO 
assistance in obtaining, substantially similar to language of 
the "fourth element."  Second, a letter dated January 2003 
informed the veteran that his service medical records were 
destroyed in a fire and asked him to complete NA Form 13055.  
Lastly, the August 2004 Statement of the Case (SOC) contained 
the text of 38 C.F.R. § 3.159, which contains the provision 
from which the so-called "fourth element" is derived.  Thus, 
throughout the appeal period, the veteran was notified of 
this element numerous times.  The veteran submitted the 
requested NA Form 13055; no new evidence or information, or 
even a request for further assistance, was submitted.  Under 
the circumstances, the Board is satisfied that the veteran 
has been adequately informed of the need for further 
substantiation with relevant evidence in his possession.  

It is also noted that full VCAA notice arguably was achieved 
through a combination of letters and the SOC.  The law 
basically requires that a valid VCAA notice include the key 
elements outlined above; it does not mandate a single letter 
that accomplishes the requisite notice.  Here, the Board has 
determined that the key elements of a valid VCAA notice have 
been communicated to the veteran, and any technical failure 
to send a single, complete notice to him was, at most, 
harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2005).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) has also been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was given an appropriate C&P audio examination and 
the RO attempted to obtain the veteran's service medical 
records.  The RO obtained the veteran's statements and an 
extract from the Surgeon General's Office, and associated 
them with the claims folder.  Again, the veteran had notice 
of the status of his claim and opted not to submit more 
information before the case was sent to the Board.  The Board 
finds it reasonable to interpret this action to mean that he 
is satisfied with the development of his claim.  Thus, 
further development is unlikely to add more relevant evidence 
or information.


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


